DETAILED ACTION

Claims 1-3 and 19-35 are currently pending in the application and have been examined. Claims 4-18 were withdrawn in response to the Restriction Requirement of 10/24/2021 and are cancelled by the enclosed Examiner’s Amendment below. Claims 1 and 3 are amended. Claims 19-35 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/08/2022 and 05/02/2022 were filed after the mailing date of the Non-Final Rejection on 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is also noted that the statement of “inequitable conduct” in the Non-Final Rejection concerning the IDSs previously filed is being withdrawn by the current Examiner.

Response to Arguments
Applicant’s arguments and amendments filed 04/04/2022 have been fully considered and are persuasive.  The Non-Final Rejection of 01/19/2022 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Leonard B. Taylor on 06/17/2022.
The application has been amended as follows:
Cancel claims 4-18.
Claim 22, line 1, change “a plurality of memory devices” to “the plurality of memory devices”.
Claim 23, line 4, change “the compute system” to “a compute system”.
Claim 24, line 2, change “acquired characteristic data” to “the acquired characteristic data”.
Claim 32, line 2, change “the spare memory device” to “a spare memory device”.


Allowable Subject Matter
Claims 1-3 and 19-35 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a data processing system. Particularly, the embodiments relate to a system and a method for substantially maintaining an error of data stored in a memory device.
The claimed invention as set forth in claim 1 recites features such as:
A memory system comprising: 
a plurality of memory devices each configured to store data, correct an error of the data and generate error information including error details; and 
a controller coupled to the plurality of memory devices via a data path and configured to acquire the error information from the plurality of memory devices, parse the error information to extract the error details from the error information, and categorize the error information based on whether the error details belong to an error categorization criterion.

Claims 1-3 and 19-35 are allowable over the prior arts of record.
The Examiner agrees with the Applicant’s arguments filed 04/04/2022 with regard to the allowable features, that is, “a controller coupled to the plurality of memory devices via a data path and configured to acquire the error information from the plurality of memory devices, parse the error information to extract the error details from the error information, and categorize the error information based on whether the error details belong to an error categorization criterion”, in view of the arts of record; therefore, the Examiner favors the allowance of claims 1-3 and 19-35. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HU et al. (US-20160055059) teaches memory 102 is configured to generate error information in response to correcting an error and/or attempting to correct an error in the data read from stored data. For example, the error information may include information about a corrected error, an uncorrected error, an absence of an error, a number of such errors, or the like. Error information may include the actual error, an address of the error, number of times the error has occurred, or other information specific to the memory 102. In a particular example, the error information may include information about a single-bit error indicating that the memory 102 corrected the single-bit error. Although particular examples of error information have been described, the error information may include any information related to errors. (¶ [0044]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        06/17/2022